OPINION
DALLY, Commissioner.
The conviction, after a plea of guilty before the court, was for the unlawful possession of narcotic paraphernalia; the punishment, five years imprisonment.
This is a companion case to that of Agüero v. State, 476 S.W.2d 672 (No. 44,-540, February 16, 1972). The appellant entered pleas of guilty in both cases at the same time. Appellant’s counsel has briefed and raises identical grounds of error in both cases. The opinion in Agüero v. State, 476 S.W.2d 672 (No. 44,540, February 16, 1972) discusses each of the appellant’s contentions.
The judgment is affirmed.
Opinion approved by the Court.